Citation Nr: 9903534	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  92-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left lower extremity, currently 
evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945.  He had an additional period of service from 
November 1947 to November 1949, for which VA benefits are not 
authorized.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 confirmed 
rating decision in which the Regional Office (RO) continued 
the veteran's 30 percent evaluation for residuals of a shell 
fragment wound of the left lower extremity.  The case was 
remanded by the Board in July 1993 for evidentiary 
development.  Subsequently, by rating action of April 1997, 
the RO assigned a separate 10 percent rating for a tender and 
painful scar as a residual of a shell fragment wound of the 
left lower extremity, effective June 13, 1975.  This decision 
resolved an issue which had arisen since the July 1993 Board 
remand, in the veteran's favor.  The requested development 
was accomplished and the case was thereafter returned to the 
Board for further appellate consideration.

The Board issued a decision in December 1997 which denied a 
rating greater than 30 percent for residuals of a shell 
fragment wound of the left lower extremity.  The veteran 
subsequently appealed the Board's decision to the United 
States Court of Veterans Appeals (Court).

In August 1998, the Court issued an order, pursuant to a 
joint motion to stay the proceedings and to remand the 
Board's December 1997 decision.  [redacted].  The joint motion 
and the Court's order are discussed in greater detail below.


REMAND

The Board's December 1997 decision determined that the 
appellant had severe injuries of Muscle Groups XI and XII, 
which could not in combination exceed 30 percent, the rating 
for ankylosis of the ankle joint at an intermediate angle 
under Diagnostic Code 5270.  In reaching that determination, 
the Board applied 38 C.F.R. § 4.55(b), which provides that 
two or more muscle injuries about a single joint may be 
combined but may not in combination receive more than the 
rating for ankylosis of that joint at the intermediate angle.  
The Board's determination was based implicitly on a finding 
that residuals of a shrapnel wound to the left leg were 
confined to muscle injury, and did not also involve residual 
neurological and/or vascular impairment.

The joint motion for remand states that the Board did not 
address the issue of whether or not the appellant is entitled 
to a separate rating for neurological and/or vascular 
disabilities associated with the service-connected shrapnel 
injury to the left leg.  In that regard, the joint motion 
makes reference to clinical findings in the record on appeal 
which indicate that the appellant has left calf scarring and 
tissue loss secondary to the shrapnel injury, and recurrent 
myalgias also secondary to the shrapnel injury; in addition, 
he has peripheral neuropathy and left leg claudication, 
referable to diabetes and/or a shrapnel injury.  The joint 
motion goes on to state that remand is required to ascertain 
the nature and etiology of the appellant's left leg vascular 
and/or neurological impairments so as to enable determination 
of whether or not he is entitled to a separate rating for 
such impairments, pursuant to Esteban v. Brown, 6 Vet App. 
259 (1994).

In Esteban, the Court held that separate ratings may be 
assigned for the separate and distinct manifestations of the 
same injury.  In that decision, the Court pointed out that 
clinical findings established that a single injury had 
produced three distinct, nonoverlapping residual impairments.  
Accordingly, the Court found that assignment of separate 
ratings did not violate the prohibited practice of 
pyramiding, i.e., evaluating the same manifestations of a 
disability under different diagnostic codes.  38 C.F.R. 
§ 4.14 (1998).  

Governing criteria provide that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (1998).  Prior to 
July 1997, the identical provisions were found at 38 C.F.R. 
§ 4.55(g).  Accordingly, if it is determined that the 
service-connected left leg shell fragment wound produced 
neurological impairment, in addition to the already 
demonstrated muscle damage, then the RO must determine 
whether or not muscle and nerve damage affect entirely 
different functions.  Muscle Group XI encompasses the 
posterior and lateral crural muscles and muscles of the calf; 
Muscle Group XII encompasses the anterior muscles of the leg.  
Together, these muscle groups govern several different 
motions and functions of the knee, ankle, foot, and toes.  
The specific functions are articulated in Diagnostic Codes 
5311 and 5312.  It should be noted that the rating 
considerations set forth in 38 C.F.R. § 4.55(a) are 
consistent with the rating principles discussed in the 
Esteban decision.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  All up-to-date VA and private medical 
records relating to treatment of the 
veteran's left leg disability should be 
secured for inclusion in the record.

2.  Thereafter the veteran should be 
afforded neurological and peripheral 
vascular examinations to determine 
whether the service-connected residuals 
of a shell fragment wound of the left leg 
consist in part of nerve injury and/or 
vascular injury.  Any indicated special 
studies should be performed and all 
clinical findings reported in detail.  
Specifically, each examiner, as 
pertinent, should state whether or not 
the veteran has neurological and/or 
peripheral vascular impairment referable 
to a service-connected shell fragment 
wound injury of the left leg.  Further, 
if left leg neurological impairment is 
demonstrated, then the neurologist should 
identify which peripheral nerves of the 
leg are affected.  As well, the 
neurologist should state whether or not 
affected nerves govern knee flexion, 
plantar flexion and dorsiflexion of the 
foot, flexion and extension of the toes, 
and stabilization of the arch of the 
foot.  The peripheral vascular examiner 
should comment on whether or not any 
vascular pathology of the left leg, 
including intermittent claudication, is 
present.  If so, the examiner should 
further comment as to whether such 
vascular pathology is a residual of the 
shell fragment wound or whether it is due 
to diabetes mellitus, arteriosclerosis or 
some other disease entity unrelated to 
the shell fragment wound injury.  The 
claims folders and a copy of this remand 
order must be made available to the 
examiners for review prior to the 
examinations.

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  The RO must 
examine the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the reports do not include the findings, 
or responses to questions requested, 
appropriate corrective action should be 
taken.  Then, the case should again be 
adjudicated by the RO.  Specifically, in 
determining entitlement to any separate 
rating for left leg shrapnel wound 
residuals consisting of peripheral nerve 
injury, the RO must determine whether 
peripheral nerve impairment, if 
identified, governs functions of the leg 
and foot which are separate and distinct 
from functions of the leg and foot 
governed by Muscle Groups XI and XII.  
Reference is again made to Diagnostic 
Codes 5311 and 5312.  Similar 
considerations are involved if vascular 
injury due to the shell fragment wound is 
identified.  38 C.F.R. § 4.14 (1998).  
Additionally, as regards any combined 
rating for shell fragment wound residuals 
of the left leg, below the left knee, the 
provisions of 38 C.F.R. § 4.68 (1998), 
commonly known as the "amputation 
rule," must be applied.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable time 
to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to obtain clarifying information and to comply 
with a Court order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -


